DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 339 of Fig. 8D; 564 in Fig. 13A-B; 601 in Fig. 15A; 673 in Fig 15B; 712 in Fig. 16A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “640” in Fig. 14F has been used to designate both ceramic insert and external portion of the device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation “the first channel” in line 5. There is insufficient antecedent basis for the claim. For examination purposes, the channel of line 2 will be read as the same channel as the first channel of line 5. 
Claims 15-16 inherit the issue of indefiniteness from claim 14 by nature of its dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5, 17, 20, 23, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parins (U.S. Patent No. 6293945).
Regarding claim 1, Parins teaches:
An electrosurgical apparatus comprising: a housing including a proximal end and a distal end; (Col. 2, lines 66-67, Col. 4, lines 1-4; Fig. 1, housing of handle 40)5
a flexible insulating outer tube including a proximal end and a distal end, (Col. 2, lines 66-67; Col. 2, lines 8-9; Fig. 1, insulating sleeve 35)
the proximal end of the flexible insulating outer tube coupled to the distal end of the housing; (Fig. 1, handle 40; insulating sleeve 35)
a distal tip including a proximal end and a distal end, (Col. 2, lines 51-53; distal tip of metal tube)
the proximal end of the distal tip coupled to the distal end of the flexible insulating outer tube, (Col. 2, lines 51-53; distal tip of metal tube)
the distal tip 10including an electrode; (Col. 3, lines 18-20; Fig. 1, electrode 20)
and a flexible electrically conducting member disposed through the flexible insulating outer tube and including a proximal end and a distal end, (Col. 3, lines 18-20; Fig. 1, metal tube 30)
the distal end of the flexible electrically conducting member coupled to the electrode and configured to provide electrosurgical energy thereto; 15(Col. 3, lines 18-20; Col. 3, lines 25-28; Fig. 1, metal tube 30, electrode 20)
wherein the flexible insulating outer tube and the flexible electrically conducting member are configured to enable the distal tip to achieve a plurality of positions relative to the housing. (Col. 2, lines 40-48)
Regarding claim 5, Parins teaches:
The electrosurgical apparatus of claim 1, (described above)
wherein the flexible electrically conducting member is movable relative to the housing and the flexible insulating outer tube to extend and retract the electrode relative to the distal tip. (Col. 3, lines 36-44)
Regarding claim 17, Parins teaches:
The electrosurgical apparatus of claim 5, (described above)
wherein the flexible electrically conducting member is configured as a flexible electrically conducting rod. (Col. 2, lines 51-56; Col. 3, lines 25-28; read as broadly as claimed the tube is read as a rod)
Regarding claim 20, Parins teaches:
The electrosurgical apparatus of claim 17, (described above)
wherein the flexible insulating outer tube includes at least one channel configured to provide the inert gas to the distal tip, (Col. 2, lines 51-53; Col. 3, lines 28-31; the insulating sleeve has a channel for the metal tube, which has a lumen for fluid. Thus, the channel is capable of providing gas (configured to language read as functional language and given limited patentable weight))
the flexible rod disposed through the at least one channel. (Col. 2, lines 51-53; Fig. 1, insulative sleeve 35, metal tube 30)
Regarding claim 23, Parins teaches:
The electrosurgical apparatus of claim 1, (described above)
further comprising a flexible wire including 25a proximal end and a distal end, (Col. 3, lines 18-21; Fig. 1, electrical lead 60)
the flexible wire disposed through the flexible insulating outer tube, (Col. 3, lines 18-21; Fig. 1, electrical lead 60; since the metal tube is disposed inside the insulating sleeve and the lead is within the tube, the lead, read as the flexible wire, is disposed through the insulating sleeve, read as the flexible insulating outer tube)
the proximal end of the flexible wire coupled to an interior of the housing and the distal end of the flexible wire coupled to the distal tip, (Col. 3, lines 18-24; Fig. 1, electrical lead 60)
the flexible wire configured to provide structural integrity to the flexible insulating outer tube when a force is applied to the distal tip in a direction that would cause stretching of the flexible insulating outer 30tube. (Col. 3, lines 18-24; Fig. 1, electrical lead 60; read as broadly as claimed, the lead of Fig. 1 would provide support (structural integrity) to the distal tip, since the lead runs from the proximal to distal end of the device)
Regarding claim 27, Parins teaches:
The electrosurgical apparatus of claim 1, (described above) 
wherein the electrode is fixedly coupled to the distal tip. (Col. 4, lines 7-12)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parins in view of Nelson (U.S. PGPub. No. 20120046682). 
Regarding claim 2, Parins teaches the electrosurgical apparatus of claim 1. (described above). Parins does not explicitly disclose the distal tip grasped by a grasping tool. 
In related manipulating distal tip art, Nelson teaches a distal tip (Fig. 38E, cutting head 801) configured to be grasped by a grasping tool (waist section 834) to manipulate the position of the distal tip relative to the house (Para. 0139).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Parins based on the teachings of Nelson to incorporate the distal tip configured to be grasped by a grasping tool in order to appropriately maneuver the distal tip. 
Regarding claim 3, the Parins/Nelson combination teaches:
The electrosurgical apparatus of claim 2, (described above)
wherein the distal tip includes a first grasping slot and a second grasping slot, (see annotated Fig. 38E below) 
the first and second grasping slots configured 25to enable the grasping tool to grasp the distal tip. (Fig. 38E, waist section 834 mates with slots of cutting head 801)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Parins based on the teachings of Nelson to incorporate the grasping slots for the grasping tool to grasp the distal tip in order to appropriately maneuver the distal tip. 

Claims 4 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parins in view of Hug (U.S. PGPub. No. 20070034211).
Regarding claim 4, Parins teaches the electrosurgical apparatus of claim 1 (described above). Parins does not explicitly disclose the electrode being a needle. 
In related electrosurgical catheter art, Hug teaches wherein the electrode is configured as an electrically conducting needle (Para. 0037). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Parins based on the teachings of Hug to have incorporated the electrode being a needle in order to appropriately deliver treatment fluid for sclerosing purposes (Hug, Para. 0037).
Regarding claim 26, the Parins/Hug combination teaches:
The electrosurgical apparatus of claim 1, (described above) 
further comprising at least one foot switch for controlling a waveform applied to the electrode. (Hug, Para. 0031; pedal switches between voltage from low value to high)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Parins based on the teachings of Hug to have incorporated a foot switch for controlling a waveform in order to provide the used with a hands-free capability of energy control. 

Claims 6-10, 13-14, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parins in view of Rencher (U.S. PGPub. No. 20150366602).
Regarding claim 6, Parins teaches the electrosurgical apparatus of claim 5 (described above). Parins further teaches wherein in a first position of the flexible electrically conducting member, the electrode extends beyond the distal end of the distal tip for mechanical cutting, (Col. 3, lines 36-39; with enough pressure anything can be used to cut mechanically) and, in a second position of the flexible electrically conducting member, the electrode is retracted within 
In related retractable blade art, Rencher teaches conducting electrical energy via gas plasma when an inert gas is provided through the distal tip (Para. 0008, 0043, 0013). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Parins based on the teachings of Rencher to incorporate energizing the electrode via the flexible electrically conducting member to form plasma when an inert gas is provided 10to the distal tip in order to conduct electrosurgical energy to a patient (Rencher, Para. 0008).
Regarding claim 7, the Parins/Rencher combination teaches:
The electrosurgical apparatus of claim 6, (described above)
wherein the electrode is configured as an electrically conducting blade. (Parins, Col. 1, lines 38-40)
Regarding claim 8, the Parins/Rencher combination teaches:
The electrosurgical apparatus of claim 7, (described above)
further comprising a generally cylindrical ceramic insert coupled to the distal end of the distal tip, (Rencher, Para. 0040) 
the electrically conducting blade slidably coupled to an inner circumference of the ceramic insert. (Rencher, Para. 0042, 0044)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Parins based on the teachings of Rencher to incorporate a ceramic insert and a blade coupled to an inner circumference of the ceramic insert in order to provide structural support during mechanical cutting when the blade is exposed beyond the distal end of the outer tube (Rencher, Para. 0040). 
Regarding claim 9, the Parins/Rencher combination teaches:
The electrosurgical apparatus of claim 8, (described above)
wherein the ceramic insert includes at least 20one slot disposed on the inner circumference of the ceramic insert for slidably receiving at least a portion of the electrically conducting blade (Rencher, Para. 0042; Fig. 4, lumen of ceramic insert 138 slidably receives blade 118)
and the ceramic insert is fixedly coupled to the distal tip, (Rencher, Para. 0040)
such that the ceramic insert and the electrically conducting blade are fixed rotationally with respect to the distal tip. (Rencher, Fig. 3, blade 118, ceramic insert 138; slider 116 only moves blade 118 back and forth and ceramic insert is coupled to distal tip meaning they cannot rotate)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Parins based on the teachings of Rencher to incorporate at a slot for the electrically conductive blade, where the ceramic insert is fixedly coupled to the distal tip and rotationally fixed with respect to the distal tip in order to ensure the blade is advanced straight to prevent collateral damage along the side walls (Rencher, Para. 0045). 
Regarding claim 10, the Parins/Rencher combination teaches:
The electrosurgical apparatus of claim 5, (described above)
wherein the flexible electrically conducting member is configured as a flexible electrically conducting tube, (Parins, Col. 2, lines 51-56)
the flexible electrically conducting tube configured to provide inert gas to the distal tip.  (Rencher, Para. 0043)

Regarding claim 13, the Parins/Rencher combination teaches the electrosurgical apparatus of claim 10 (described above). Parins further teaches the apparatus further comprising a slider member slidably coupled to the housing (Parins, Col. 1, lines 40-43; Fig. 1, thumb slide 25) wherein a first portion of the slider member is disposed in an interior of the housing (Parins, Fig. 1, slider 15, internal portion of slider is within housing). Parins also teaches using the slider for extending and retracing the electrode (Col. 3, lines 40-42) and in an alternative embodiment, Parins teaches the electrode coupled to the distal portion of the flexible electrically conducting tube (Fig. 7, electrode 20, metal tube 30). However, Parins does not explicitly disclose the first portion of the slider member coupled to the proximal end of the flexible electrically conducting tube…thereby extending and retracting the electrode.
In related retractable blade art, Rencher teaches a slider coupled to the proximal end of the flexible electrically conducting tube (Rencher, Para. 0044; Fig. 4, slider 116, flow tube 122) for moving the flexible electrically conductive tube relative to the housing and the outer tube (Rencher, Para. 0044) thereby extending and retracting the electrode (Rencher, Para. 0044). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Parins based on the teachings of Rencher to incorporate the first portion of the slider coupled to the proximal end of the flexible electrically conducting tube in order to provide the same result of controlling the distal portion of the electrode to target tissue. 
Regarding claim 14
The electrosurgical apparatus of claim 13, (described above)
wherein the first portion of the slider member includes a channel having a first side and a second side, (Rencher, see annotated Fig. 3A below; lumen of insulation 140 read as channel of slider)
the first side coupled to the proximal end of the flexible electrically conducting tube (Rencher, Fig. 3A, slider’s insulation 116, 140 connected to proximal end of tube 122)
and the second side 15configured to receive inert gas such that the inert gas is provided to the flexible electrically conducting tube via the first channel. (Rencher, Fig. 3A, gas flows through second side of the slider through the electrically conducting tube via the slider’s insulation lumen)

    PNG
    media_image1.png
    300
    535
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the slider of Parins based on the slider teachings of Rencher to incorporate a first and second side of slider member in order to provide the same predictable result of delivering gas to the distal end of the device. 
Regarding claim 18, Parins teaches the electrosurgical apparatus of claim 17 (described above). Parins further teaches the apparatus further comprising a slider member slidably coupled to the housing, (Col. 1, lines 40-43; Fig. 1, thumb slide 25) wherein a portion of the slider member is disposed in an interior of the housing (Parins, Fig. 1, slider 15, internal portion of slider is within housing). Parins also teaches using the slider for extending and retracing the electrode (Col. 3, lines 40-42; Fig. 7, electrode 20, metal tube 30) and in an alternative embodiment, Parins teaches the electrode coupled to the distal portion of the flexible electrically conducting tube (Fig. 7, electrode 20, metal tube 30). However, Parins does not explicitly disclose the first portion of the slider member coupled to the proximal end of the flexible electrically conducting rod…thereby extending and retracting the electrode.
In related retractable blade art, Rencher teaches a slider coupled to the proximal end of the flexible electrically conducting rod (Rencher, Para. 0044; Fig. 4, slider 116, flow tube 122) for moving the flexible electrically conductive tube relative to the housing and the outer tube (Rencher, Para. 0044) thereby extending and retracting the electrode (Rencher, Para. 0044). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Parins based on the teachings of Rencher to incorporate the first portion of the slider coupled to the proximal end of the flexible electrically conducting rod in order to provide the same result of controlling the distal portion of the electrode to target tissue. 
Regarding claim 21, the Parins/Rencher combination teaches:
The electrosurgical apparatus of claim 20 (described above). 
wherein the flexible insulating outer tube includes at least one second channel configured to provide a second gas to the distal tip. (Rencher, Para. 0042; Fig. 3B, passageway 144; insulating outer tube (plastic tube 104) carries conducting tube (tube 122), which has a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Parins based on the teachings of Rencher to incorporate a second channel in order to provide gas to both sides of the blade (Rencher, Para. 0042). 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Parins/Rencher combination in further view of Peng (U.S. PGPub. No. 20040162553).
Regarding claim 15, the Parins/Rencher combination teaches the electrosurgical apparatus of claim 14 (described above). Rencher further teaches the proximal end of the flexible electrically conducting tube rotatably coupled to the first side of the first portion of the slider member (Fig. 3A, tube 122 is connected to the insulation 140 of slider 116 around it’s circumference). The Parins/Rencher combination does not explicitly disclose the flexible electrically conducting tube being rotatable relative to the slider member. 
In related electrode slider art, Peng teaches a slider member (Para. 0024; Fig. 3-4, slide switch 8) coupled to the flexible electrically conducting tube (Fig. 3, tube 9) such that the flexible electrically conducting tube is rotatable relative to the slider member (Para. 0024-0025). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Parins/Rencher combination based on the teachings of Peng to have incorporated a slider member such that the flexible electrically conducting tube is rotatble relative to the slider member in order to allow the user to make the electrode end in a different orientation at his/her will (Peng, Para. 0024). 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Parins/Rencher combination in further view of Boureaux (U.S. PGPub. No. 20160228171).
Regarding claim 11, the Parins/Rencher combination teaches the electrosurgical apparatus of claim 10 (described above). The Parins/Rencher combination discloses bendable or flexible components of the device, however does not explicitly disclose a plurality of cuts to enable the flexible electrically conducting tube to be flexible. 
In related articulating distal tip art, Boudreaux teaches a plurality of articulation sections cut (laser cut or simply cut) into an outer metal tube (Para. 0083; Fig. 6, articulation joint 204). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flexible electrically conducting tube of the Parins/Rencher combination based on the teachings of Boudreaux to incorporate a plurality of cuts to enable the flexible electrically conducting tube to be flexible in order to allow for a consistent articulation radius (Boudreaux, Para. 0083).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Parins/Rencher/Boudreaux combination in further view of Rigby (U.S. Patent No. 524117).
Regarding claim 12, Parins teaches the electrosurgical apparatus of claim 11 (described above). The Parins/Rencher/Boudreaux combination does not explicitly disclose using a heat shrink material. 
In related electrosurgical art, Rigby teaches using a shrink-wrapped layer to increase overall dielectric strength (Col. 7, lines 7-13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the Parins/Rencher/Boudreaux combination based on the teachings of Rigby to incorporate a heat . 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parins in view of Boureaux.
Regarding claim 19, Parins teaches the electrosurgical apparatus of claim 17, (described above). Parins discloses bendable or flexible components of the device, however does not explicitly disclose a plurality of cuts to enable the flexible electrically conducting rod to be flexible. 
In related articulating distal tip art, Boudreaux teaches a plurality of articulation sections cut (laser cut or simply cut) into an outer metal tube (Para. 0083; Fig. 6, articulation joint 204). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the flexible electrically conducting tube of Parins based on the teachings of Boudreaux to incorporate a plurality of cuts to enable the flexible electrically conducting tube to be flexible in order to allow for a consistent articulation radius (Boudreaux, Para. 0083).

Claims 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parins in view of Rigby (U.S. Patent No. 524117). 
Regarding claim 22, Parins teaches the electrosurgical apparatus of claim 20 (described above). Although Parins teaches suction capabilities, Parins does not explicitly disclose a second channel configured to provide suction.

Regarding claim 24, the Parins/Rigby combination teaches the electrosurgical apparatus of claim 1 (described above). Rigby further teaches:
further comprising a rigid tube including a proximal end and a distal end, (Col. 11, lines 50-60; Fig. 6, flat tube end 23)
the distal end of the rigid tube fixedly coupled to the proximal end of the flexible insulating outer tube (Col. 11, lines 50-60; Fig. 6, flat tube end 23 connected to multi-lumen tube 24)
and the proximal end of the rigid tube rotatably coupled to the distal end of the housing such that the flexible insulating outer 5tube and the rigid tube are rotatable relative to the housing, (Col. 11, lines 6-50; Fig. 6, flat tube end 23 and multi-lumen tube 24 rotate via wheel 20)
wherein the proximal end of the flexible electrically conducting member is disposed through the rigid tube and extends into an interior of the housing. (Fig. 6, tip 26 is inserted in a slot of flat tube end 23; see annotated Fig. 6 below)

    PNG
    media_image2.png
    301
    498
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Parins based on the teachings of Rigby to incorporate a rigid tube coupled to the flexible outer insulation tube with the flexible electrically conducting member disposed therethrough in order to facilitate manipulation of the distal tip.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parins in view of Cybulski (U.S. PGPub. No. 20100022824).
Regarding claim 25, Parins teaches the electrosurgical apparatus of claim 1 (described above). Parins further teaches at least one gas tube coupled to the proximal end of the housing and configured to provide fluid to the electrosurgical apparatus via the at least one gas tube (Col. 2, line 76-Col. 3, line 3; Fig. 1, tube 50 is capable of delivering fluid and gas) and at least one conducting wire coupled to the proximal end of the housing and configured to provide electrosurgical energy to the electrosurgical apparatus via the at least one electrically conducting wire (Col. 3, line 18-20; Fig. 1, electrical lead 60). Although Parins teaches a handle that holds 
In related tissue treatment art, Cybulski teaches a flexible cable that connects the proximal end of the handle (Fig. 8, handle 820) to the control unit (850). This control unit provides connection to the energy source (880) and irrigation/aspiration system (890) (Para. 0075). Therefore, it would have been obvious to one of ordinary skill in the art to have modified Parins based on the teachings of Cybulski to have incorporate a flexible cable including at least one gas tube and at least one conducting wire, the flexible cable coupled to the proximal end of the housing in order to appropriately connect the energy source and fluid/vacuum source to the device in a simple manner, decreasing the number of cords in the surgical space. 
Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter: The prior art of record fails to disclose “wherein the first portion of the slider includes a second channel that merges with a 25portion of the first channel, the proximal end of the flexible electrically conducting tube disposed within the first channel and the conducting wire disposed through the second channel and coupled to the proximal end of the flexible electrically 
The Examiner has cited Haenggi (U.S. PG Patent No. 5413575) as the most pertinent prior art reference, which teaches a similar sliding mechanism that comprising several of the limitations. However, upon further consideration and the amended claims, this reference fails to teach “wherein the first portion of the slider includes a second channel that merges with a 25portion of the first channel”. The identified prior art describes a toggle having a conducing wire, tube and multiple channels within the slider. However, the applicant claims the second channel to merge with the first, which is not taught by Haenggi. Furthermore, no other pertinent prior art references were found that would overcome the deficiencies of these references. To modify the prior art exactly as the applicant discloses would be improper hindsight and require the use of the Applicant’s specification as a blueprint for rejection. Therefore, Examiner asserts there is not motivation (either in these references or elsewhere in the art) for making such specific and significant modifications thereto.
As allowable subject matter has been indicated, applicant’ reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNABETH ELIESSE RODRIGUEZ whose telephone number is (571)272-8662. The examiner can normally be reached M-Th 7a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.E.R./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794